Citation Nr: 0304404	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-51 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
December 1997 Board decision determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for low back disability.  The case was 
remanded for further development.  In September 2000 the 
Board again remanded the case because additional evidence had 
been received since the latest supplemental statement of the 
case (SSOC).  The case was returned to the Board in December 
2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  A chronic low back disorder was not present in service, 
did not manifest until years after service, and is not 
etiologically related to service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the earlier actions of the Board, 
and RO letters dated in December 1997, October 2000, and 
March 2001, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim, the information needed 
from him to enable VA to obtain evidence on his behalf, the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
VA has obtained on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records (SMRs), as well as VA and private treatment records, 
have been associated with the record the claims files.  In 
addition, an appropriate VA examination has been conducted.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

Factual Background

The SMRs reflect that the veteran was treated for contusions 
of his left lower ribs after a fall in May 1970.  X-rays of 
the chest and left ribs were negative, and no complaint, 
diagnosis or abnormal finding pertaining to the veteran's 
back was recorded.  The examination for discharge was 
negative for evidence of back disability. 

The veteran first began receiving VA outpatient treatment in 
1973.  VA outpatient treatment (VAOPT) reports reflect 
treatment for low back pain beginning in 1983.  X-ray studies 
at that time disclosed evidence of degenerative changes of 
the lumbosacral spine.  

An April 1984 private clinical record reflects the veteran's 
history of an inservice fall and indicates that he had had 
back pain ever since.  It was also reported, however, that he 
had awoken that morning with pain in his back and in his leg.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
May 1984, the veteran stated that he injured his back falling 
from a water tower in May 1970 and that the injury continued 
to bother him.  He reported a similar history on examination 
by VA in June 1984.  The X-ray examination at that time 
revealed minimal L5-S1 facet arthropathy on the left.  The 
diagnosis was mechanical low back pain.  A July 1987 VAOPT 
record reflects that the veteran reported having had low back 
pain, off and on, since his inservice injury in 1970, and 
having had recurrent low back pain after lifting an object 
last week.  

Private clinical records of Dr. Schlonsky reveal that in 
March 1996 the veteran gave a history of radiating low back 
pain since his 1970 inservice injury.  Magnetic resonance 
imaging revealed mild lumbar disc bulging.  

VAOPT records reflect that on examination in November 1996 
for complaints of low back pain, an examiner, after recording 
the history of the veteran's fall in service, stated that 
although the veteran did not complain of back pain at the 
time of the injury, the trauma from the fall likely 
contributed to the aging and wear and tear process of his 
lumbosacral spine and once he started working (after service) 
at medium to heavy lifting activities, these changes in his 
spine may have led to pain symptoms.  

A May 1998 private clinical record reflects that the veteran 
had injured is back at work in March 1998.  

On official examination in May 1998 an examiner recorded the 
veteran's history of an inservice injury.  Current 
lumbosacral X-rays revealed minimal spurring at L3 and L4 but 
were otherwise normal.  The diagnosis was chronic lumbosacral 
strain with some mild degenerative changes.  The examiner 
stated, after reviewing the claims file, that he found no 
documentation of a back injury during service.  On the basis 
of the lack of documentation of a specific injury to the low 
back or the onset of a low back condition while in the 
military, it was more likely than not that his current low 
back pain condition was not a direct result of his military 
activities.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war, and arthritis is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Although the veteran contends that he injured his low back 
during military service, the SMRs show that the fall in May 
1970 resulted in contusions of his left lower ribs.  No 
evidence of a back injury was found at that time.  Moreover, 
service medical records are otherwise negative for evidence 
of a back disorder, and the examination for discharge showed 
that the veteran's back was normal.  In fact, there is no 
documentation of the alleged back service back injury until 
1984, many years following the veteran's discharge from 
service, when the veteran related a history of injuring his 
back in service.  

The medical evidence of a nexus between the veteran's back 
disability and his military service is limited to a statement 
of a VA treating physician in 1996 that although the veteran 
did not complain of back pain at the time of a putative 
inservice injury, the trauma from an inservice fall likely 
contributed to the aging and wear and tear process of the 
veteran's lumbosacral spine.  This opinion is obviously 
based, at least in part, upon history provided by the 
veteran, since the contemporaneous service medical records 
disclose that the May 1970 fall did not result in a back 
injury and there is no other corroborating evidence of 
service back trauma.   

On the other hand, the opinion of the 1998 examiner, who 
thoroughly reviewed the claims file, was that absent 
documentation of inservice low back disability, the veteran's 
current low back disorder was unrelated to military service.  
This opinion is consistent with the evidence of record, which 
reflects that the veteran was not found to have a back 
disorder in service or until approximately 14 years 
thereafter, and also reflects that it was not until 
approximately 14 years after service that the veteran 
initially alleged that his back was injured during service..  

Accordingly, the Board finds that the opinion of the examiner 
in 1998 is entitlement to greater probative value.  Thus, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  





ORDER

Service connection for low back disability is denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

